Citation Nr: 1509610	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned in August 2013. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide access to the Veteran's electronic claims file to the VA examiner who wrote the October 2014 VA medical opinion regarding the etiology of the Veteran's low back disorders. If that examiner is not available, a qualified VA examiner should be provided with access to the claims file. An additional VA medical examination should be provided if deemed necessary by the VA examiner.

In reviewing the October 2014 VA medical examination report, the examiner should note that, while the October 2014 VA examiner specifically found that the Veteran's post-service degenerative arthritis was less likely than not aggravated by the Veteran's service, the examiner did not offer an opinion as to whether the arthritis was caused by service or any incident of service. Moreover, in the explanation, the examiner referred to "degenerative disc disease" of the lumbar spine without indicating whether this disorder was equivalent to the aforementioned "degenerative arthritis." 

Moreover, when asked whether or not the Veteran's congenital disorders noted in service were congenital defects or congenital diseases, the examiner provided an explanation regarding the Veteran's diagnosed scoliosis disorder. However, the examiner did not provide any notation regarding the "congenital anomaly of L4 with fusion to L5," also noted during service. 

Therefore, having reviewed all evidence, the examiner is asked to provide the following opinions:

a. Does the congenital anomaly at L4 with fusion to L5, noted during service, constitute a congenital defect or a congenital disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b. If the congenital anomaly at L4 with fusion to L5 is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect? If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

c. If the examiner finds that the Veteran's congenital anomaly at L4 with fusion to L5 is a congenital disease, then is it at least as likely as not that it was aggravated by his period of active service? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

d. If, for a reason that should be explained, the anomaly at L4 with fusion to L5 is found to be neither a congenital defect or congenital disease, did the anomaly clearly and unmistakably exist prior to the Veteran's entrance into active duty service? If so, did such the anomaly undergo aggravation during service or was any increase clearly and unmistakably due to the natural progress of the disease?

e. If the anomaly is found not to be congenital and also did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that the anomaly had its onset in service or is otherwise related to service or caused by any incident in service?

f. Regarding the degenerative disc disease and/or degenerative arthritis of the lumbar spine, is it at least as likely as not that either disorder had its onset in service or is otherwise related to service or caused by any incident in service?

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




